DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 05/03/2022 with respect to claim(s) 1-5 and 8-15 have been fully considered and found persuasive. This application contains 13 pending claims. Claim(s) 1-3 have been amended. Claim(s) 6-7 have been cancelled. Claim(s) 14-15 have been added.

Allowable Subject Matter
Claim(s) 1-5 and 8-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1, 14-15 have been amended to include limitations from cancelled dependent claim(s) 7, which were indicated as allowable subject matter in the previous Office Action mailed. Independent claim(s) 14-15 recites limitation(s) of claim 1 including  additional allowable subject matter.
Regarding claim 14, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method of calibrating a setup comprising: “performing at least one calibration of the setup by three calibration standards or by a calibration kit encompassing the three calibration standards, thereby obtaining calibration data; setting a quantity representing forward tracking to be equal with a quantity representing reverse tracking; connection between the analyzer and the calibration plane is provided by at least one passive component having reciprocal characteristics with regard to signal processing.” in combination with all the other limitations as claimed.

Regarding claim 15, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method of calibrating a setup  comprising: “performing at least one calibration of the setup by three calibration standards or by a calibration kit encompassing the three calibration standards, thereby obtaining calibration data; setting a quantity representing forward tracking to be equal with a quantity representing reverse tracking; wherein a port match calibration and a source match calibration are done, wherein a group delay measurement is performed subsequently, and wherein the group delay measurement is done by a two tone measurement such that the analyzer generates two sinusoidal signals with a given frequency difference, resulting in a two tone signal which is used as an excitation signal for the respective measurement.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-5 and 8-13 depend from independent claim 1 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868